EXHIBIT 3
 

From: Atkinson, Lawrence (CRM) <Lawrence.Atkinson2@usdoj.gov>

Sent: Tuesday, March 17, 2020 9:53 AM

To: Kelly, Michael (Ptnr-DC); Joshua. Hamilton@lw.com

Ce: Maurer, Kyle (CRM); Linder, Nick (USAINS); Sean.Berkowitz@lw.com;
eric.swibel@I|w.com; Acosta, Sergio (Ptnr-Chi); Paul, Douglas (Ptnr-DC)

Subject: US v. Meek: List of Celadon-ldentified Counsel

Attachments: FW: Celadon: Production Request

All,

Please see the attached correspondence the government received from Celadon’s counsel last night regarding the
backup tapes and assertion of privilege. Happy to discuss when you've had a chance to review.

Best,
Rush

L. Rush Atkinson

Assistant Chief — Fraud Section

U.S, Department of Justice | Criminal Division

1400 New York Avenue, N.W. | Washington, D.C. 20005
Office: 202.305.7413] Cell: 202.262.8008

Email: lawrence.atkinson2 @usdoj.gov
From: Brown, Stuart <stuart.brown@dlapiper.com>

Sent: Monday, March 16, 2020 9:05 PM

To: Atkinson, Lawrence (CRM)

Cc: Chesley, Rick

Subject: FW: Celadon: Production Request
Attachments: Celadon - Counsel.LawFirm.List (003).docx
Lawrence:

As we have discussed, Celadon and its affiliates, and its present and former directors and officers maintain, and do not
waive, attorney-client and work product privileges.

In connection with Celadon turning over to your office back-up tapes, the parties intend to protect such privileges to the
fullest extent permitted by laws. Attached is a list of counsel for Celadon and its officers and directors. The list is
intended to form the basis for your search to exclude documents referencing or copying these counsel in order to
maximize the production of non-attorney-client and non-work product privileged material and to maximize the
preservation of the asserted attorney-client and work product privileges. Note, this list is not intended to be exhaustive
and that Celadon reserves all rights as it relates to additional professionals that may not be included on this list.

The act of turning over the tapes, subject to these asserted and reserved rights, includes all rights to claw back and
exclude inadvertently produced materials.

If you have any questions or concerns, please let us know.

Stuart
Stuart Brown
Partner

T +1 302.468.5640

F +1 302.778.7913

M +1 302.388.4767

E stuart.brown@dlapiper.com

 

 

DLA Piper LLP (US)

1201 North Market Street
Suite 2100

Wilmington, Delaware 19801
United States

www.dlapiper.com

 
Barnes & Thornburg
Block, Kelli

Brown, Kristin
Burke, Maura
Buterbaugh, Toby
Celadon Legal Department
Chase, Cathy
Chimento, Kim
Chunias, Jennifer
Cohen, Derek
Cohen, Stephen
Core, Braden

Core, Kenneth *
Dennis, Corry, Porter & Smith
Duane Morris
Eakman, Adam
Eckhart, Chris
Elschide, Dennis *
Feary, Greg

Fox Rothschild
Feary-Gardner, Kathryne
Frost Brown Todd
Garvin, Shay
Goodwin Procter
Harding, Todd
Holman, James
Holoubek, Lukas M.
Horn, Joshua
Hornung-Scherr, Heidi
Ice Miller

Johnson III, Joseph
Jones, Nick

Jurist, Bruce

Kaye, Michael
Kortum, Chris
Kortum, Jessica
Kosinski, Kathryn
Lawhon, Gregory
Lewis Wagner
Light, Andrew

Luz, Jennifer
MacLeman, Kate

 

* Denotes Celadon in-house legal counsel.

ACTIVE/102608 143.1

Celadon Group, Inc.
Attorney/Law Firm List
Celadon Group, Inc.
Attorney/Law Firm List

Mitchell, Patrick
Mukherjee, Brian
Nelson, Mullins, Riley & Scarborough LLP
Ogletree Deakins
Pace, C.D. Taylor
Powers, Steve
Rauterkus, Jerry
Robinson, David
Scopelitis, Garvin, Light, Hanson & Feary
Scudder Law Firm
Scudder, Mark
Sharpe, Trevor

St. Amour, Brion
Sullivan, Nicholas
Unger, Emily
Welsh, Chase *
Williams, Misty
Winawer, Lloyd
Wittman, Jeffrey
Wright, Ryan
Zoeller, Beau

 

* Denotes Celadon in-house legal counsel.

ACTIVE/102608143.1
